DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The is action is in response to the remarks filed 03/22/2022. Applicant elects group I, claims 1-10 and 11-19 without traverse. Accordingly, claim(s), 1-20 remain pending, claim 20 is withdrawn from further consideration, and claim(s) 1-19 are rejected herein. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claim 4 and 14, the phrase "wherein the one or more nonactivated transmit-receive pairs correspond to a lower signal-to-noise ratio" renders the claim indefinite because it is unclear how a nonactivated transmit-receive pair has a signal-to-noise ratio since a nonactivated transmit receive pair would results in no signal. For the purpose of advancing prosecution the claim limitation is met if there one or more nonactivated transmit-receive pairs. Clarity is needed. 
	Regarding claim 5 and 15, the phrase “wherein the one or more nonactivated transmit-receive pairs span a range of spatial frequencies…” renders the claim indefinite. It is unclear how nonactivated transmit receive pairs correspond to a range of spatial frequencies since nonactivated transmit-receive pairs would result in no signal. Clarity is needed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7, 9-12, 14-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maresca et al (US 2019/0314001 A1, Filed 2019-04-17, hereinafter “Maresca”).
Claim 1: Maresca discloses, A system for ultrasound imaging, comprising:
an array of acoustic elements (Transducer array) configured to transmit ultrasound energy into an anatomy and receive echoes associated with the transmitted ultrasound energy (0140; “the xAM imaging system operates in pulse-echo mode where the same transducer array sends the xAM pulse sequence and receives backscatter echo signals from the specimen”); and
a processor circuit in communication with the array (Claim 13; “a computing device configured to cause the activation of different subapertures of transducer elements of the one or more transducers to generate an xAM pulse sequence at different locations across a field of view, to receive backscatter echo signals from the one or more transducers”) and configured to:
activate a pulse sequence comprising a plurality of transmit-receive pairs associated with a plurality of transmit elements and a plurality of receive elements of the array (0005; “The first subaperture configured to transmit a first ultrasound plane wave when excited. The second subaperture configured to transmit a second ultrasound plane wave when excited.”; as well as Claim 1; “a first subaperture of transducer elements of the one or more transducers, the first subaperture configured to transmit a first ultrasound plane wave when activated; and a second subaperture of transducer elements of the one or more transducers, the second subaperture configured to transmit a second ultrasound plane wave when activated”);
arrange the plurality of transmit-receive pairs into an aperture, the aperture spanning the plurality of transmit elements and the plurality of receive elements (Refer to Fig. 9A-9C), wherein at least one of:
transmit-receive pairs corresponding to each transmit element correspond to only a portion of the plurality of receive elements (Fig. 9C); or
transmit-receive pairs corresponding to each receive element correspond to only a portion of the plurality of transmit elements (Fig. 9C);
generate an image using signals corresponding to the plurality of transmit-receive pairs arranged into the aperture (Claim 13; “a computing device configured to cause the activation of different subapertures of transducer elements of the one or more transducers to generate an xAM pulse sequence at different locations across a field of view, to receive backscatter echo signals from the one or more transducers, and to digitally subtract backscatter echo signals from the first ultrasound plane wave and the second ultrasound plane wave from backscatter echo signals from simultaneous transmission of both the first and second ultrasound plane waves to generate a substantially artifact-free image of nonlinear scatterers in the field of view.”) and
output the image to a display in communication with the processor (0105; “The computing device…is configured or configurable by an operator, e.g., based on input from the input device(s)…, to display input data or raw or processed image data over the communication interface…for display on the display…”).

Claim 2:  Maresca discloses all the elements above in claim 1, Maresca further discloses wherein the processor is configured to arrange the plurality of transmit-receive pairs into the aperture by beamforming signals associated with the plurality of transmit-receive pairs (Beamforming 2574, refer to Fig. 25).

Claim 4:  Maresca discloses all the elements above in claim 1, Maresca further discloses wherein the processor is configured to activate the pulse sequence by activating the plurality of transmit-receive pairs (see Figs. 9A-9C, “Active transducer elements”) and skipping one or more nonactivated transmit-receive pairs (see Figs. 9A-9C, “Silent (Non-Active transducer elements”), wherein the one or more nonactivated transmit-receive pairs correspond to a lower signal-to-noise ratio than the plurality of transmit-receive pairs activated by the processor (One or more nonactivated transmit-receive pairs correspond to a lower signal-to-noise ratio than the plurality of transmit receive pairs active by the processor is interpreted as such based on the lack of written description provided in the specification: The Silent (non-active transducer elements) would result in no signal thus corresponding to a lower signal to noise ratio.).

Claim 5:  Maresca discloses all the elements above in claim 4, Maresca further discloses, wherein the one or more nonactivated transmit-receive pairs span a range of spatial frequencies, and wherein the plurality of transmit-receive pairs activated by the processor span at least the range of spatial frequencies (0120; “...In some cases, the frequency of the transducer elements is adjusted during an imaging process, either automatically or by an operator, to modify the image being generated. Some examples of suitable frequency ranges include 1 MHz-50 MHz. In one example, the transducer array is an 18 Mhz linear transducer array. In another example, the transducer array is a 15.6 Mhz linear transducer array. In other implementations, the transducer array has a frequency ranging from 4 to 11 MHz.”. Based on the interpretation identified above 35 USC 112b, the pairs of active and non-active share the same spatial frequencies since they are on the same axis; therefore, the result would conclude with a nonactivated transmit-receive pairs span a range of spatial frequencies, and wherein the plurality of transmit-receive pairs activated by the processor span at least the range of spatial frequencies).

Claim 7:  Maresca discloses all the elements above in claim 1, Maresca further discloses wherein the processor is configured to activate the pulse sequence (Fig. 9A-9C, “Active transducer elements”) by skipping one or more transmit-receive pairs (Fig. 9A-9C, “Silent (Non-Active transducer elements”) and their spatial complements (Their spatial complements is equated to the portions of the silent transducer elements, eN+1 and eb, with respect portions of the active transducer elements, e1-eb-1 and eb+1-eN, on the transducer array, refer to Fig. 9C).

Claim 9:  Maresca discloses all the elements above in claim 1, Maresca further discloses wherein the aperture comprises a contiguous group of transmit-receive pairs (Fig. 9A-9C, “Active transducer elements”, Active transducer elements in e1-eb-1 are touching which is equated to a contiguous group of transmit-receive pairs on the transducer array, refer to Fig. 9C).

Claim 10:  Maresca discloses all the elements above in claim 1, Maresca further discloses wherein the aperture comprises a non-contiguous group of transmit-receive pairs (Fig. 9A-9C, “Active transducer elements”, Active transducer elements in eb+1-eN are not touching the other active transducer elements e1-eb-1; Therefore, Active transducer elements, eb+1-eN, are equated to a non-contiguous group of transmit-receive pairs on the transducer array, refer to Fig. 9C.). 

Claim 11: Maresca discloses, A method for ultrasound imaging (Transducer array), comprising:
transmitting, by an array of acoustic elements, ultrasound energy into an anatomy (0140; “the xAM imaging system operates in pulse-echo mode where the same transducer array sends the xAM pulse sequence and receives backscatter echo signals from the specimen”);
receiving, by the array, echoes associated with the transmitted ultrasound energy (0097; “a second transducer can be placed close to the first transducer to receive echoes in a similar way.”);
activating, by a processor circuit in communication with the array, a pulse sequence comprising a plurality of transmit-receive pairs associated with a plurality of transmit elements and a plurality of receive elements of the array (Claim 13; “a computing device configured to cause the activation of different subapertures of transducer elements of the one or more transducers to generate an xAM pulse sequence at different locations across a field of view, to receive backscatter echo signals from the one or more transducers”);
arranging, by the processor, the plurality of transmit-receive pairs into an aperture, the aperture spanning the plurality of transmit elements and the plurality of receive elements (Refer to Fig. 9A-9C), wherein at least one of:
transmit-receive pairs corresponding to each transmit element correspond to only a portion of the plurality of receive elements (Fig. 9C); or
transmit-receive pairs corresponding to each receive element correspond to only a portion of the plurality of transmit elements (Fig. 9C);
generating, by the processor, an image using signals corresponding to the plurality of transmit-receive pairs arranged into the aperture (Claim 13; “a computing device configured to cause the activation of different subapertures of transducer elements of the one or more transducers to generate an xAM pulse sequence at different locations across a field of view, to receive backscatter echo signals from the one or more transducers, and to digitally subtract backscatter echo signals from the first ultrasound plane wave and the second ultrasound plane wave from backscatter echo signals from simultaneous transmission of both the first and second ultrasound plane waves to generate a substantially artifact-free image of nonlinear scatterers in the field of view.”); and
outputting the image to a display in communication with the processor (0105; “The computing device…is configured or configurable by an operator, e.g., based on input from the input device(s)…, to display input data or raw or processed image data over the communication interface…for display on the display…”).

Claim 12:  Maresca discloses all the elements above in claim 11, Maresca further discloses wherein arranging the plurality of transmit-receive pairs into the aperture comprises beamforming signals associated with the plurality of transmit-receive pairs (Beamforming 2574, refer to Fig. 25).

Claim 14:  Maresca discloses all the elements above in claim 11, Maresca further discloses wherein activating the pulse sequence comprises: activating the plurality of transmit-receive pairs (see Figs. 9A-9C, “Active transducer elements”); and skipping one or more nonactivated transmit-receive pairs (see Figs. 9A-9C, “Silent (Non-Active transducer elements”), wherein the one or more nonactivated transmit-receive pairs correspond to a lower signal-to-noise ratio than the plurality of transmit-receive pairs activated by the processor (One or more nonactivated transmit-receive pairs correspond to a lower signal-to-noise ratio than the plurality of transmit receive pairs active by the processor is interpreted as such based on the lack of written description provided in the specification: The Silent (non-active transducer elements) would result in no signal thus corresponding to a lower signal to noise ratio.).

Claim 15:  Maresca discloses all the elements above in claim 14, Maresca further discloses, wherein the one or more nonactivated transmit-receive pairs span a range of spatial frequencies, and wherein the plurality of transmit-receive pairs activated by the processor span at least the range of spatial frequencies (0120; “...In some cases, the frequency of the transducer elements is adjusted during an imaging process, either automatically or by an operator, to modify the image being generated. Some examples of suitable frequency ranges include 1 MHz-50 MHz. In one example, the transducer array is an 18 Mhz linear transducer array. In another example, the transducer array is a 15.6 Mhz linear transducer array. In other implementations, the transducer array has a frequency ranging from 4 to 11 MHz.”. Based on the interpretation identified above 35 USC 112b, the pairs of active and non-active share the same spatial frequencies since they are on the same axis; therefore, the result would conclude with a nonactivated transmit-receive pairs span a range of spatial frequencies, and wherein the plurality of transmit-receive pairs activated by the processor span at least the range of spatial frequencies).

Claim 17:  Maresca discloses all the elements above in claim 11, Maresca further discloses wherein activating the pulse sequence (Fig. 9A-9C, “Active transducer elements”) comprises skipping one or more transmit-receive pairs (Fig. 9A-9C, “Silent (Non-Active transducer elements”) and their spatial complements (Their spatial complements is equated to the portions of the silent transducer elements, eN+1 and eb, with respect portions of the active transducer elements, e1-eb-1 and eb+1-eN, on the transducer array, refer to Fig. 9C).

Claim 18:  Maresca discloses all the elements above in claim 11, Maresca further discloses, wherein arranging the plurality of transmit-receive pairs into the aperture comprises arranging a contiguous group of transmit-receive pairs into the aperture (Fig. 9A-9C, “Active transducer elements”, Active transducer elements in e1-eb-1 are touching which is equated to a contiguous group of transmit-receive pairs on the transducer array, refer to Fig. 9C).

Claim 19:  Maresca discloses all the elements above in claim 11, Maresca further discloses, wherein arranging the plurality of transmit-receive pairs into the aperture comprises arranging a non-contiguous group of transmit-receive pairs into the aperture (Fig. 9A-9C, “Active transducer elements”, Active transducer elements in eb+1-eN are not touching the other active transducer elements e1-eb-1; Therefore, Active transducer elements, eb+1-eN, are equated to a non-contiguous group of transmit-receive pairs on the transducer array, refer to Fig. 9C.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Maresca, as applied to claim 2 and 12 respectively above, in view of Park et al (US 2014/0276063 A1, Filed 2014-04-13, hereinafter “Park”).
Claim 3: Maresca discloses all the elements above in claim 2, but fails to discloses, wherein the processor is configured to arrange the plurality of transmit-receive pairs into the aperture by applying a weight to signals associated with each transmit-receive pair, wherein the applied weight is based on a distance between a transmit element and a receive element associated with the transmit-receive pair
However, Park discloses, wherein the processor is configured to arrange the plurality of transmit-receive pairs into the aperture by applying a weight to signals associated with each transmit-receive pair (0029; “The processor performs pulse compression of the echoes that includes weighting the received echoes and summing an odd number of weighted echoes, in which a center echo is given a weighted value of 1.0….Fig. 3 shows,… The first scan line is produced by summing one member of the pair from Golay code 2 and both members of the pair of Golay code 1. A member of the pair of Golay code 2 is the center line with the pairs of Golay code 1 adjacent to the member of the pair of Golay code 2. The weighting for the center beam (Golay code 2) is 1.0, while the weights for the neighboring beams (Goley code pair G1 and G1) are each 0.5”), wherein the applied weight is based on a distance between a transmit element and a receive element associated with the transmit-receive pair (The applied weight is based on the distance since the Golay code pairs (Golay code pair G1 and G1) of Golay code 1 are spaced farther from each other relative to the pair of Golay code 2. As noted in the applicant’s specification paragraph 0078; “more weight could be applied to transmit-receive pairs in which the transmit and receive elements are close to each other, and less weight transmit-receive pairs in which the transmit and receive elements are far from each other.”).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have the processor of Maresca to employ the feature of applying a weight to signals associated with each transmit-receive pair, wherein the applied weight is based on a distance between a transmit element and a receive element associated with the transmit-receive pair as taught by Park. The motivation to do this would yield predictable results such as removing sidelobes for scanlines 1 and eliminating motion artifacts for that scanline (0029 of Park). 

Claim 13: Maresca discloses all the elements above in claim 12, but fails to discloses, wherein arranging the plurality of transmit-receive pairs into the aperture comprises applying a weight to signals associated with each transmit-receive pair, wherein the applied weight is based on a distance between a transmit element and a receive element associated with the transmit-receive pair.
However, Park discloses, wherein arranging the plurality of transmit-receive pairs into the aperture comprises applying a weight to signals associated with each transmit-receive pair (0029; “The processor performs pulse compression of the echoes that includes weighting the received echoes and summing an odd number of weighted echoes, in which a center echo is given a weighted value of 1.0….Fig. 3 shows,… The first scan line is produced by summing one member of the pair from Golay code 2 and both members of the pair of Golay code 1. A member of the pair of Golay code 2 is the center line with the pairs of Golay code 1 adjacent to the member of the pair of Golay code 2. The weighting for the center beam (Golay code 2) is 1.0, while the weights for the neighboring beams (Goley code pair G1 and G1) are each 0.5”), wherein the applied weight is based on a distance between a transmit element and a receive element associated with the transmit-receive pair (The applied weight is based on the distance since the Golay code pairs (Golay code pair G1 and G1) of Golay code 1 are spaced farther from each other relative to the pair of Golay code 2. As noted in the applicant’s specification paragraph 0078; “more weight could be applied to transmit-receive pairs in which the transmit and receive elements are close to each other, and less weight transmit-receive pairs in which the transmit and receive elements are far from each other.”).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have the processor of Maresca to employ the feature of applying a weight to signals associated with each transmit-receive pair, wherein the applied weight is based on a distance between a transmit element and a receive element associated with the transmit-receive pair as taught by Park. The motivation to do this would yield predictable results such as removing sidelobes for scanlines 1 and eliminating motion artifacts for that scanline (0029 of Park). 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maresca, as applied to claim 4 and 14 respectively above, in view of Specht et al (US 2013/0144166 A1, Filed 2012-11-30, hereinafter “Specht”).
Claim 6:  Maresca discloses all the elements above in claim 4, Maresca further discloses, wherein the processor is configured to:
activate the pulse sequence by activating each of the plurality of transmit-receive pairs more than once (0071; “Different N-element apertures of the transducer array may be activated at different times to sweep the xAM pulse sequence across a desired field-of-view.”); and arrange the plurality of transmit-receive pairs into an aperture (see Fig. 9A-9C)
Maresca fails to disclose, 
and arrange the plurality of transmit-receive pairs into an aperture comprises averaging duplicate transmit-receive pairs.
However, Specht discloses the feature of comprises averaging duplicate transmit-receive pairs (0162; “the first and second velocity vectors may be combined with a weighted average that gives more weight to the transmit/receive aperture pair that provides the best view of the point being measured.”).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the processor of Maresca to further include the features of averaging duplicate transmit-receive pairs as taught by Specht. The motivation do this would yield predictable results such as providing the best view of the point being measured (0162 of Specht). Therefore, the combined modification teaches: arrange the plurality of transmit-receive pairs into an aperture comprises averaging duplicate transmit-receive pairs.

Claim 16:  Maresca discloses all the elements above in claim 14, Maresca further discloses, 
activating the pulse sequence comprises activating each of the plurality of transmit-receive pairs more than once  (0071; “Different N-element apertures of the transducer array may be activated at different times to sweep the xAM pulse sequence across a desired field-of-view.”); and arranging the plurality of transmit-receive pairs into the aperture  (see Fig. 9A-9C)s
Maresca fails to discloses, arranging the plurality of transmit-receive pairs into the aperture comprises averaging duplicate transmit-receive pairs.
However, Specht discloses the feature of comprises averaging duplicate transmit-receive pairs (0162; “the first and second velocity vectors may be combined with a weighted average that gives more weight to the transmit/receive aperture pair that provides the best view of the point being measured.”).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the processor of Maresca to further include the features of averaging duplicate transmit-receive pairs as taught by Specht. The motivation do this would yield predictable results such as providing the best view of the point being measured (0162 of Specht). Therefore, the combined modification teaches: arranging the plurality of transmit-receive pairs into an aperture comprises averaging duplicate transmit-receive pairs.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maresca, as applied to claim 1 above, in view of Eberle et al (US 7,226,417 B1, Filed 1996-09-13, hereinafter “Eberle”).
Claim 8:  Maresca discloses all the elements above in claim 1, Maresca fails to discloses, further comprising an intravascular ultrasound (IVUS) imaging catheter, and wherein the array of acoustic elements is positioned around a perimeter of the IVUS imaging catheter.
	However, Eberle discloses, further comprising an intravascular ultrasound (IVUS) imaging catheter (Claim 1; “An intravascular ultrasound transducer assembly for facilitating providing images from within a vessel”), and wherein the array of acoustic elements is positioned around a perimeter of the IVUS imaging catheter (Fig. 4).
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Maresca to be included around the perimeter of the IVUS device. The motivation to do this would yield predictable results such as accommodating ultrasound imaging in the vessel of a patient. 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.R./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793